DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a control system for ramping magnetic field of a superconducting magnet that is in thermal contact with a mechanical cryocooler, comprising: a controller programmed for selecting a ramp function having a first ramp period defining an initial ramp rate and a second ramp period defined defining at least one additional ramp rate, wherein the controller is programmed to select the ramp function based on the at least one operating parameter value and the target magnetic field strength; setting a current generated by the power supply to an initial current value; activating the superconducting switch to its closed position, thereby connecting the superconducting magnet and the power supply in the connected circuit; adjusting the current generated by the power supply according to the selected ramp function; and activating the superconducting switch to its open position when the target magnetic field strength is reached, thereby -20-QB\149333.00061\53776464.1SM1.317.PCT.US.CNTdisconnecting the superconducting magnet 
With respect to claim 9, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a method for controlling a ramp down or ramp up of a superconducting magnet, the steps of the method comprising: determining with a controller, a ramp function based on the at least one operating parameter value, wherein the ramp function comprises a first ramp period defining an initial ramp rate and a second ramp period defining at least one additional ramp rate; (iii) providing instructions to the controller to ramp the magnetic field generated by the superconducting magnet based on the at least one operating parameter value by selectively activating a superconducting switch to connect the superconducting magnet to a power supply in a connected circuit; and wherein when in the connected circuit, a current generated by the power supply is adjusted according to the determined ramp function to adjust the magnetic field generated by the superconducting magnet from the present magnetic field strength to a target magnetic field strength in combination with the remaining limitations of the claim. 
With respect to claim 13, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a MRI system, comprising: a controller programmed for selecting a ramp function having a first ramp period defining an initial ramp rate and a second ramp period defining at least one additional ramp rate, wherein the ramp function is selected by the controller based on the at least one operating parameter value and the target magnetic field strength; setting a current generated by the power supply to an initial current value; activating 
With respect to claims 2-8, 10-12, 14-21, the claims have been found allowable due to its dependency to claims 1, 9 and 13 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record in the PTO 892 discloses systems with a ramp up or down method of a magnet. The closest prior art is Knight (US 2005/0111159 A1). Knight discloses a method for ramping up the field’s strength of a superconducting magnet, wherein said ramp up when sensed is used for controlling constraining parameters according to the desired target frequency of the imaging process (see paragraph 0040-0043) and send the right information to the power supply connected to the magnet for activating it. However, Knight fails to teach the details of the ramp up process and its function with its relationship to the switch circuit and . 
Also, Sainsby (US 2020/0400764) is related to the invention. However, the filing date does not antedates the priority date of the current application. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866